—In an action, inter alia, to recover upon a personal guaranty, the defendant Charles Richardson appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated December 12, 2001, which, upon an order of the same court, dated November 20, 2001, granting the plaintiff’s motion for summary judgment on its first cause of action, is in favor of the plaintiff and against him in the principal sum of $701,370.93.
Ordered that the judgment is affirmed, with costs.
*675Contrary to the appellant’s contention, the Supreme Court properly applied the doctrine of res judicata in granting the plaintiffs motion for summary judgment on its first cause of action to recover on a personal guaranty (see Matter of Eagle Ins. Co. v Facey, 272 AD2d 399 [2000]; Sterling Doubleday Enters, v Marro, 238 AD2d 502 [1997]; Rizzo v Ippolito, 137 AD2d 511 [1988]; see also Ultracashmere House v Kenston Warehousing Corp., 166 AD2d 386 [1990]).
The appellant’s remaining contentions lack merit. Ritter, J.P., Santucci, Smith and Luciano, JJ., concur.